COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Clements and Haley


BARRY OGBURN FLETCHER
                                                                 MEMORANDUM OPINION*
v.     Record No. 0222-06-1                                          PER CURIAM
                                                                     JULY 18, 2006
HUGH M. MORRIS CONSTRUCTION, INC. AND
 COMMONWEALTH CONTRACTORS GROUP
 SELF-INSURANCE ASSOCIATION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Barry O. Fletcher, pro se, on brief).

                 (Lisa Frisina Clement; PennStuart, on brief), for appellees.


       Barry O. Fletcher appeals a decision of the Workers’ Compensation Commission finding

that he was an independent contractor and not an employee of Hugh M. Morris Construction,

Inc. We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Fletcher v. Hugh M. Morris Constr., Inc., VWC File No. 221-67-53 (Dec. 28,

2005).1 We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
        In affirming the commission’s opinion, we have not considered any new evidence
submitted by Fletcher in his appendix or opening brief.